The State of /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 21, 2015

                                      No. 04-15-00183-CR

                                        Richard LARES,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006CR10110
                    Honorable Juanita A. Vasquez-Gardner, Judge Presiding


                                         ORDER
       Appellant’s court-appointed counsel filed an Anders brief; Appellant’s pro se brief was
due on July 16, 2015. We granted Appellant’s first motion for extension of time to file his pro se
brief until July 21, 2015. On July 15, 2015, Appellant filed a pro se motion for a thirty-day
extension of time to file his pro se brief, for a total extension of thirty-five days.

      Appellant’s motion is GRANTED. Appellant must file his pro se brief with this court by
August 20, 2015.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court